Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s arguments in the reply filed on 5/19/2022 are acknowledged and considered.
Claim 1 is withdrawn for being drawn to non-elected invention.
	Claims 16-28, 31-32 and SEQ ID NO: 7 are examined on the merits.

2.	 The rejections and objections not recited in this action are withdrawn.


Claim Rejections - 35 USC § 112, 1st paragraph, deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16-28, 31-32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Since the Bacillus sp. stain used in the claimed invention is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same bacterial strain in each occurrence and it is not apparent if such a strain is readily available to the public.  If the deposit of the strain is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the strain have been deposited under the Budapest Treaty and that the strain will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT indicated that Applicant intends to deposit the strain at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. 

Applicants traverse in the paper filed 5/19/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Examiner fails to consider the entire record by disregarding the statements in the Declaration and basing his conclusion’s solely on the Examiner’s opinion statement (response, pages 7-8).
The Office contends that Applicants’ declaration was fully considered but found not persuasive. Applicants assert that a person skilled in the art would “have a reasonable expectation of obtaining the claimed Bacillus sp. Endophytic bacterium…”and that “a person skilled in the art would be able isolate Bacillus sp. Endophytic bacterium comprising a 16S rRNA gene sequence that is 100% identical to SEQ ID NO:7…” (Declaration #10-14). However, the issue is not about whether there is a reasonable expectation of success or the claimed invention could be practiced by skilled in the art. The issue is whether there is undue experimentation required. Just as the Office previously pointed out that in order to practice instant invention, skilled in the art need to obtaining a very specific Bacillus sp. with rRNA being 100% identical to SEQ ID NO:7, which have 1421 bp. While the isolation techniques may be routine, one would have to have an initial source from which the claimed Bacillus sp. is to be isolated. The seed collected in agricultural fields in Moonsbrunn, Lower Austria may vary and such collection may only containing Bacillus sp., with 16S rRNA NOT100% identical to SEQ ID NO:7 since polymorphism is routinely found within the same species. It is also unclear where a geographically similar agricultural filed in proximity of Moosburunn refers to. Applicants also fails to provide guidance on where to obtain the sample from which Bacillus sp. with 16S rRNA 100% identical to SEQ ID NO:7 can be isolated without undue experimentation. To obtain any sample from agricultural fields in Moonsbrunn, Lower Austria is considered undue because international travel is required, needless to say that the samples collected have to contain the claimed endophyte which is not just any Bacillus sp but rather a very specific one. Still further, even if obtaining seeds from agricultural fields in Moonsbrunn, Lower Austria or in a geographically similar agricultural filed in proximity of Moosburunn itself is not undue, the unpredictability that such seeds would certainly contain the claimed endophyte renders the whole process undue. In summary, without a secured and reproducible source for claimed endophyte, the isolation process is undue even if the technique itself is routine.
Applicants further argue that Examiner erroneously assert applies a heightened standard in requiring that the seed certainly contain the claimed endophyte and that such requirement is a heightened standard compared to preponderance of evidence standard (response, page 9).
First, the Office contends that the Office does not require every seed to contained claimed endophyte, but rather the samples containing the claimed endophyte should be collected without undue experimentation. Without a reproducible source for claimed endophyte, the isolation of claimed endophyte is undue. The declaration merely assert that the technique used for screening is routine without addressing how to access the reproducible source for claimed endophyte without undue experimentation by skilled in the art. Such issue can be resolved by depositing the claimed endophyte.
Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662